DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 8/20/2020.
	Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “program instruction to” in claims 9-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendersky et al. (Bendersky hereinafter) US Patent Application Publication No. 20170147834 filed Nov. 24, 2015 and published May 25, 2017.

Regarding Claims 1, 9, and 16, Bendersky disclose a computer-implemented method comprising: 
matching, by one or more computer processors, a query pattern to a received query (Fig. 2, Para. 0032, wherein the search queries in step 120 corresponds to received query and Para. 0034, step 242, corresponds to matching a query pattern, Bendersky); 
obtaining, by one or more computer processors, context information related to the received query (Fig. 3, step 302, Para. 0034, wherein the search query “resume Bob Smith” corresponds to the context information related to the received query, Bendersky); 
retrieving, by one or more computer processors, a set of query records including the same context information as the obtained context information from an index knowledge base (Fig. 2, step 126, wherein the query analysis engine corresponds to knowledge base, and Para. 0036, wherein the [resume/CV] corresponds to same context information, Bendersky), wherein each query record in the set of query records includes context information related to a respective history query, the query pattern, an index type associated with the query pattern (Fig. 3, step 306, Para. 0053, wherein the search log corresponds to the history query, Bendersky), and performance information relating to the query pattern and the index type (Fig. 3, step 308, Para. 0054, wherein the determination of the statistic associated with a given query correspond to performance information related to a query pattern, Bendersky); 

selecting, by one or more computer processors, the query pattern and an associated index type from the subset of query records based on associated performance information in the set of query records (Para. 0039, Bendersky); and 
performing, by one or more computer processors, the received query by applying the selected query pattern and the associated index type (Fig. 3, step 310, Para. 0055, wherein the method of altering the methodology corresponds to applying the selected query pattern, and Para. 0039, Bendersky).
Also Claim 9, recites a computer program product (Fig. 1, Para. 0017, Bendersky).
Regarding Claims 2, 10, and 17, Bendersky disclose a method wherein the query records in the index knowledge base have a plurality of groups, and each group in the plurality of groups is created by actions (Fig. 2, step 126, Para. 0039, Bendersky) comprising: 
obtaining, by one or more computer processors, context information related to a history query and a data pair related to the history query and performance information related to the data pair, the data pair being comprised of the query pattern, and the associated index type (Para. 0051, wherein the stored queries correspond to history query, Bendersky); 
P201906906US01Page 25 of 34creating, by one or more computer processors, a query record including the context information related to the history query and a data pair related to the history query and performance information related to the data pair (Para. 0035, wherein the method of generating 
responsive to a determination that the query pattern of the data pair related to the history query has at least one equivalent query pattern corresponding to at least one index type (Para. 0039, Bendersky), creating, by one or more computer processors, at least one query record including the context information related to the history query and at least one data pair comprised of the at least one equivalent query pattern (Para. 0040, wherein the response generated by the system in response to the user search query corresponds to creating, at least one query record, Bendersky), at least one associated index type, and performance information related to the at least one data pair (Para. 0036, wherein the CV is equivalent to resume which corresponds to query patent equivalent to the matched query pattern, Bendersky).  
Regarding Claim 3, Bendersky disclose a method wherein each group in the plurality of groups is created by actions comprising: 
responsive to a determination that the query pattern of the data pair related to the history query is associated with at least one index type other than an index type in the data pair related to the history query (Para. 0039, Bendersky), creating, by one or more computer processors, at least one query record that includes the context information related to the history query and at least one data pair comprised of the query pattern and its associated at least one index type Para. 0036, wherein the CV is equivalent to resume which corresponds to query patent equivalent to the matched query pattern, Bendersky).
Regarding Claims 4, 11, and 18, Bendersky disclose a method wherein the context information related to the received query comprises one or more number of queries that have been processed during a predefined time period before the received query (Para. 0040, wherein 
Regarding Claims 5, 12, and 19, Bendersky disclose a method further comprising: 
assigning, by one or more computer processors, an identification (ID) to each query pattern in the index knowledge base, wherein equivalent query patterns share a same ID (Para. 0047, Bendersky).
Regarding Claims 6, 13, and 20, Bendersky disclose a method wherein the determining that the subset of the retrieved query records includes one or more query patterns equivalent to the matched query pattern further comprises: 
P201906906US01Page 26 of 34obtaining, by one or more computer processors, one or more IDs of query patterns in the retrieved query records and an ID of the matched query pattern of the received query (Para. 0052, Bendersky); 
determining, by one or more computer processors, whether each of the obtained IDs is same as that of the query pattern of the received query (Para. 0053, Bendersky); and 
responsive to a determination that at least one ID is the same as that of the matched query pattern of the received query (Para. 0051, Bendersky), determining, by one or more computer processors, that the subset of the retrieved query records include one or more query patterns equivalent to the matched query pattern (Para. 0054, Bendersky).

wherein the selected query pattern and the associated index type includes the matched query pattern (Para. 0039, Bendersky), a first index type, and the performing the received query includes performing the received query by applying the matched query pattern and the first index type (Para. 0034, Fig. 2, wherein the SQ1-AQn, corresponds to the first index type, Bendersky).
Regarding Claims 8, and 15, Bendersky disclose a method wherein the selected query pattern and the associated index type includes a second query pattern equivalent to the matched query pattern and a second index type, and the performing the received query includes performing the received query by applying the second query pattern and the second index type (Fig. 2, Para. 0035, wherein the N1-Nn corresponds to the second query pattern, Bendersky).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20150269176 Marantz et al. 20150269176 related to user interface mechanisms for query refinement.
20150286873 Davis et al. related to smartphone based method and systems.
20110282892 Castellani et al. related to method and system to guide formulation of questions for digital investigation activities.
10331402 Spector et al. related to search and knowledge base question answering for a voice user interface.
20140172914 Elnikety et al. related to graph query processing using plurality if engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 11, 2022